Citation Nr: 0929714	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1962 to October 1966. 

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which, in part, denied the Veteran's claim 
of entitlement to service connection for an eye disability 
due to hot metal shavings.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In December 2008, the Board remanded the Veteran's eye 
disability claim for further evidentiary development.  The VA 
Appeals Management Center (AMC) readjudicated the Veteran's 
claim in a July 2009 supplemental statement of the case 
(SSOC).  The Veteran's claims file has been returned to the 
Board for further appellate review.  

Issues not on appeal

In the above-referenced December 2008 decision, the Board 
denied the Veteran's claims of entitlement to service 
connection for a low back disability, a bilateral lower leg 
disability, and a left kidney contusion.  The Board's 
decisions are final. See 38 C.F.R. § 20.1100 (2008).

In October 2006, the RO denied the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Veteran disagreed with that decision, and a statement of 
the case (SOC) was issued by the RO in January 2008.  The 
Veteran did not timely file his substantive appeal (VA Form 
9), and the RO notified the Veteran that his appeal had been 
closed.  See an April 23, 2008 letter from the RO to the 
Veteran; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2008).  Accordingly, that issue is not before the 
Board and will be discussed no further herein.  


FINDING OF FACT

The medical evidence of record indicates that the Veteran's 
currently diagnosed left dry eye disability is related to his 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's left dry eye disability was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a 
left eye disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain a VA 
medical opinion to determine the nature and etiology of the 
Veteran's eye disability.  The AOJ was then to readjudicate 
the Veteran's claim.   

The requested medical opinion was obtained in March 2009, and 
the Veteran's claim was readjudicated in the July 2009 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter dated August 26, 2005 was sent to the 
Veteran regarding his service connection claim.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes that the Veteran has been provided 
notice regarding degree of disability and effective date as 
required by the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in a letter dated March 
20, 2006.  As discussed in detail below, the Board is 
granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran contends that his current left eye 
disability is related to an injury incurred during his active 
duty military service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the October 2006 VA 
examiner specifically noted that the Veteran's chief 
complaint of "burning left eye is secondary to dry eyes . . 
. ."  A second VA examiner confirmed this assessment in 
March 2009.               See the October 2006 VA examiner's 
optometry report, page 3; see also the March 2009 VA 
examiner's report, page 4.  Accordingly, a current left eye 
disability is established and Hickson element (1) is 
satisfied.  

With respect to Hickson element (2), the Veteran contends 
that hot metal shavings flew into his eyes after he fell 
during his active duty military service.                      
See the August 2008 hearing transcript, page 8  The Veteran's 
service treatment records note that on January 16, 1964 the 
Veteran had "small pieces of metal in [his] eye at 3 & 6 
o'clock."  The Veteran was diagnosed with "rust stains 
cornea left eye."  See the Veteran's January 16, 1964 
consultation sheet.  The rust stains were then removed from 
the Veteran's cornea.  See the Veteran's January 20, 1964 
Chronological Record of Medical Care.  Accordingly, an in-
service left eye injury is established, and Hickson element 
(2) is also satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the October 2006 and March 2009 VA examiners have provided 
identical medical nexus opinions that are seemingly in 
conflict with their own respective findings.  At first, both 
examiners noted that there is "no evidence of residual rust 
stains or foreign body scars [in the Veteran's left eye] as a 
result of [the] metal shavings incident that occurred while 
on Active Duty."  See both the October 2006 and March 2009 
VA examiners' reports, pages 3 and 4 respectively.  Indeed, 
the March 2009 VA examiner specifically indicated that the 
Veteran manifested no residuals of an eye injury.    See the 
March 2009 VA examiner's report, page 3.  

However, in direct contrast, both VA examiners also indicated 
that the Veteran's "chief visual complaint of burning of 
left eye is secondary to dry eyes and is least as likely as 
not secondary to corneal injury and foreign body and 
associated rust removal."  See both the October 2006 and 
March 2009 VA examiners' reports, pages 3 and 4 respectively.  

The VA examiners' opinions are far from clear.  However, it 
seems that although the Veteran currently manifests no 
residual cornea stains or scars as a result of his in-service 
eye injury, both VA examiners relate a current left eye 
disability, namely "dry eye," to the Veteran's in-service 
cornea injury and rust removal procedure.  Crucially, no 
evidence of record relates the Veteran's specific left dry 
eye disability to anything other than military service, to 
include the Veteran's other diagnosed eye disabilities, 
discussed below.

Considering the record as a whole, the Board finds that at 
the very least, the evidence of record is in equipoise.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).  Based on the evidence of 
record, the Board agrees with the Veteran's representative 
that the benefit-of-the-doubt rule is applicable in this 
case, and finds that a medical nexus is established between 
the Veteran's current left dry eye disability and his in-
service left eye injury.  

Accordingly, Hickson element (3), and therefore all elements, 
have been satisfied.  The benefit sought on appeal is 
allowed.

Additional comment

The record shows that the Veteran has also been diagnosed 
with other eye disabilities such as decreased visual acuity, 
cataracts [since removed], and diabetic retinopathy.  No 
medical opinion exists linking any such disabilities to the 
Veteran's military service.  The only eye disability which 
has been medically  identified as being related to military 
service [thus warranting an award of service connection] is 
the left dry eye disability.  

The Board therefore wishes to make it clear that its grant of 
service connection is for dry eye only, and not for any other 
eye disability.


ORDER

Entitlement to service connection for a left dry eye 
disability is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


